Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 17-22 and 24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I.	Claims 1, 3-16, 22 and 23 drawn to a linear to rotary motion converter, classified in F15B 15/06.
II.	Claim 17-21 and 24, drawn to a linear to rotary motion converter, operable in a hydrostatic manner, classified in F15B 7/008.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different modes of operation, and effects. In invention I, pressurizing one of the actuators causes the rigid body to move (i.e. the actuators are prime movers); whereas in invention II (using a similar rigid body and actuators) the rigid body is moved by an electric motor, through the actuators used as a transmission, not as a prime mover (e.g. as shown in fig 9).

Note that claim 17 has several problems. It claims “cause linear displacement of the rigid body in an axial direction upon actuation of the rolling diaphragm linear actuators” (line 4-5) and “at least one of the rolling diaphragm linear actuators being operable in a hydrostatic manner” (line 9-10); which is not supported by the disclosure. Applicant states that this claim 17 is supported by fig 2 and 3, and paragraphs 26, 28 and 29. The examiner disagrees. In addition to fig 2 and paragraph 26 and 28, fig 9 and paragraph 46 and 47, not fig 3 and paragraph 29, supports a device operable in a hydrostatic manner; but it appears to need 2 actuators hydraulically connected together (as shown by 6 and 7 in fig 2; and the “transmission line” between 

Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-22 and 24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	EXAMINER'S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Authorization for this examiner's amendment was given in a telephone interview with Stuart H Meyer on March 7, 2021.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Applicant indicated that a new set of drawings were sent with the reply, but were not received; and therefore, Applicant must resubmit the new set of drawings.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

The claims have been amended as follows:
In claim 1 line 12 –actuators.-- has replaced “actuators”; and
claims 17-22 and 24 have been canceled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM –4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The official fax number is 571-273-8300.  Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.



/F Daniel Lopez/Primary Examiner, Art Unit 3745